Citation Nr: 0938590	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-36 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
August 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied entitlement to service connection for hearing 
loss and tinnitus.


FINDING OF FACT

The Veteran's bilateral hearing loss and tinnitus were first 
shown many years after separation from service, and the 
preponderance of the competent medical and lay evidence is 
against a relationship between the current hearing loss and 
tinnitus, and military service, including in-service noise 
exposure.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. § § 
1110, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. § § 1110, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.6, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2006.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

Although the initial pre-adjudicatory notification did not 
advise the Veteran of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection, no new disability rating or effective date for 
award of benefits will be assigned in this case because the 
claims for service connection for hearing loss and tinnitus 
are denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  That 
notwithstanding, notice of how initial disability ratings and 
effective dates are assigned was provided in the October 2007 
statement of the case, as well as in an April 2009 duty-to-
assist letter pertaining to other claims of service 
connection.   
Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the likely 
etiology of the hearing loss and tinnitus, and afforded the 
Veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §  1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as hearing 
loss to a degree of 10 percent within one year from the date 
of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The service treatment records (STR's), including the 
audiogram results at entrance examination at enlistment, 
audiometric testing during service, and the whispered voice 
test at the exit examination at discharge are entirely 
negative for complaints, or diagnosis of, hearing loss or 
tinnitus.  

Despite the results shown on the STR's, the Veteran maintains 
that his hearing loss and tinnitus began as a result of 
sleeping under the flight deck during military service.  

At a VA audiology examination in August 2008, the Veteran 
presented with complaints of tinnitus and bilateral hearing 
loss.  The examination revealed right ear hearing within 
normal limits from 250 Hz through 2000 Hz; mild to moderate 
high frequency sensorineural hearing loss from 3000 Hz 
through 8000 Hz.  In the left ear, hearing was within normal 
limits from 250 Hz to 2000 Hz ;and there was moderately 
severe high frequency sensorineural hearing loss from 3000 Hz 
through 8000 Hz.  

At a VA examination for ear disease in August 2008, the 
Veteran reported significant aircraft noise in relation to 
his sleeping quarters during service.  After service, the 
Veteran worked in construction for a couple of years, and 
then was involved in restaurant work.  The Veteran provided a 
long history of bilateral progressive tinnitus, which was 
reportedly constant and significant.  Otologic examination 
revealed a very hard cerumen impaction present involving the 
left external auditory canal.  Impaction was removed under 
operating microscope.  After removal, the left, as well as 
the right, tympanic membranes were normal in appearance.  

The examiner reviewed the claims file and was unable to 
document either hearing loss or complaints of hearing loss 
while on active duty.  The examiner noted that the Veteran 
had normal hearing recorded at separation from service in 
1970.  As such, the examiner opined that there would be only 
a remote possibility, at best, that significant hearing loss 
might have been incurred while on active duty.  The examiner 
further opined that the most likely etiology of the Veteran's 
current hearing loss and tinnitus was a combination of 
genetic and environmental factors that occurred subsequent to 
separation from service, mostly presbycusis since the 
Veteran's current audiometric thresholds and audiometric 
profile/pattern was consistent with his current age.  
Therefore, the examiner opined that it was less likely than 
not that the Veteran's current hearing loss and/or tinnitus 
might be related to military service, and it was specifically 
less likely than not related to military noise 
exposure/acoustic trauma 

There is no contradictory medical opinion of record.

Although the Veteran is competent to report that he noticed a 
hearing loss during service, his statements are inconsistent 
with other evidence of record, which do not show complaints 
or findings of hearing loss or tinnitus during service or 
within the first post service year.  Additionally, a 
comprehensive VA examination was conducted in August 2009 to 
determine the likely etiology of the Veteran's hearing loss 
and tinnitus.  The examiner reviewed the claims file, and 
provided adequate rationale for the opinion that the 
Veteran's hearing loss and tinnitus were less likely than not 
related to in-service noise exposure and the Veteran's 
pattern of hearing loss and tinnitus were consistent with 
age.  

Lay evidence is one type of evidence that must be considered 
and competent lay evidence can be sufficient in and of 
itself.  The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).

In this case, the Veteran's lay assertions regarding his 
hearing loss and tinnitus are outweighed by a lengthy period 
between active service and any medical evidence of treatment 
or complaint.  The Veteran's lay statements must be weighed 
against the other evidence of record, including the objective 
findings showing no hearing loss until many years after 
discharge from active service.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection for 
hearing loss and tinnitus is not warranted.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.  






ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


